DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arenson et al. (US 2007/0104320) hereinafter known as Arenson, and further in view of Seppi et al. (US 2005/0084073) hereinafter known as Seppi.
With regards to claim 1 and 15, Arenson discloses a computed tomography imaging system (Abstract), comprising:
an X-ray tube ([0041; Fig. 3; 14) having a focal spot ([0005]; anode focal point); 
a filter ([0041]; a beam chopper 17 that utilizes four x-ray transmission windows 54 and four x-ray filtering windows 56) having at least a first region 56 with a first material having first X-ray attenuation characteristics for a predetermined X-ray photon energy range of interest ([0040]; “…x-ray filtering window 56 that filters or attenuates x-rays 16 when placed in the x-ray beam path…”), the filter having a second region 54 with a different X-ray attenuation characteristic ([0041]; “…transmission window 54 that provides unobstructed transmission of x-rays 16…”);
wherein the filter is disposed between the x-ray tube 14 and an examination region (subject 22) and is configured to rotate such that the at least first and the second regions sweep through and filter X-ray radiation emitted from the focal spot [0044][0045];
an X-ray radiation flux detector configured to detect an X-ray radiation flux of the filtered X-ray radiation ([0034][0035][0040]; detector array 18);
([0034]; “Detector array 18 is formed by a plurality of detectors 20…”) configured to detect the filtered X-ray radiation traversing the examination region and produce a signal indicative thereof [0035]; and
a reconstructor 34 configured to process the signal based on the detected flux to reconstruct image data [0036].
Arenson does not specifically disclose;
an X-ray tube having a port window;
a reconstructor configured to process the signal based on the detected flux to reconstruct volumetric image data.
In the same endeavor, Seppi discloses systems and methods for angiogenesis imaging using computed tomography [0002]. Seppi discloses an x-ray source assembly ([0048]; Fig. 4D; 20d; [0043] teaches that the x-ray source assembly 20a also includes a tube 410 to which the electron gun 402 is secured), an x-ray window 420, and a first 464 and second 466 filter [0048]. Further, the reference discloses the use of an reconstruction algorithm [0070][0076][0080] configured to process the signal based on the detected flux to reconstruct volumetric image data [0030][0040]. Also, Seppi teaches the use of a computer system architecture [0081] which includes a processor for collecting and processing image data [0084] (A computer/processor are commonly utilized within the art for the purpose of obtaining electrical signal image data from detector arrays and further process and reconstruct such data into a volumetric image.)  
In view of Seppi, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to utilize an x-ray tube that has an port/exit window for the purpose of transmitting concentrated x-rays to the subject; and utilize  a computer/processor (reconstructor) for the purpose of generating reconstructed volumetric images which can be utilized, as an example, for time lapsed imaging of an injection of a  contrast agent in a region of interest within an object.

With regards to claim 2, Arenson, in view of Seppi, discloses the system of claim 1, further comprising:
a processor (Arenson; [0004][0035]; data acquisition system 32)(Seppi; 58) configured to determine when the first region (Arenson; 56) enters and exits a path of the emitted X-ray radiation (Arenson; [0043]).

With regards to claim 3, Arenson, in view of Seppi, discloses the system of claim 2, wherein the processor is further configured to synchronize the signal with (Arenson; [0043])(Seppi; [0046])

With regards to claim 4, Arenson, in view of Seppi, discloses the system of claim 3, wherein the reconstructor is configured to process only a sub-portion of the signal corresponding to the entry and exit times. (Arenson; [0042][0043])

With regards to claim 5 and 16, Arenson, in view of Seppi, discloses the system of claim 3, wherein the processor determines a filter time as a time period from the entry time to the exit time (Arenson; [0042][0043]), and the reconstructor is configured to process only a sub-portion of the signal corresponding to a sub-time range of the filter time which is less than the filter time. (Seppi; [0040])

With regards to claim 6, Arenson, in view of Seppi, discloses the system of claim 3, wherein the processor determines a filter time as a time period from the entry time to the exit time (Arenson; [0042][0043]), and the reconstructor is configured to process a plurality of different sub-portions of the signal (Seppi; [0091])

With regards to claim 7, Arenson, in view of Seppi, discloses the system of claim 3, wherein the processor is further configured to trigger data acquisition based on the entry and exit times (Arenson; [0035])(Seppi; [0026]).

With regards to claim 8, Arenson, in view of Seppi, discloses the system of claim 7, wherein the processor is further configured to move an X-ray attenuating filter into the path to attenuate the emitted X-ray radiation outside of the filter time. (Arenson; [0040][0049])

With regards to claim 9, Arenson, in view of Seppi, discloses the system of claim 7, wherein the processor is further configured to reduce a tube electrical current of the X-ray tube outside of the filter time. (Arenson; [0009])

With regards to claim 13, Arenson, in view of Seppi, discloses the system of claim 1, wherein the filter includes a plurality of filters (Arenson; [0040]), each of the filters is configured to move entirely between the port window (see the rejection of claim 1)(Arenson; [0043]) and the examiner region (Arenson; 22) , and only a single one of the filters is positioned in front of the port window at a given time (Seppi; [0049]).

With regards to claim 14, Arenson, in view of Seppi, discloses the system of claim 1, wherein the first region includes at least two segments (Arenson; [0015][0056]), each having a different X-ray attenuation characteristic (Arenson; [0015]; low and high flux segments), and the filter is configured to translate to alternately position only a single one of the segments in front of the port window (Arenson; [0051]).

With regards to claim 16, Arenson, in view of Seppi, discloses the method of claim 15, further comprising; 
 extracting a sub-portion of the acquired data corresponding to a time period only in which the first region (Arenson; 54) sweeps through the path (Arenson; [0040][0042]); and
reconstructing only the sub-portion to reconstruct spectral volumetric image data (see the rejection of claim 1)(Seppi; [0048]).

With regards to claim 17, Arenson, in view of Seppi, discloses the method of claim 15, further comprising; 
extracting a sub-portion of the acquired data corresponding to a time period only in which the first region (Arenson; 54) sweeps through the path (Arenson; [0040][0042]); and
reconstructing only the sub-portion to reconstruct non-spectral volumetric image data (see the rejection of claim 1)(Arenson; [0048]).

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	With regards to claim 10, the prior art of record fails to disclose or reasonably suggest, the system of any of claim 1, wherein the filter is configured to surround the X-ray tube.
configured to surround the X-ray tube, and configured to rotate such that the at least first and the second regions sweep through and filter X-ray radiation emitted from the X-ray tube.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoffman (US 2005/0243971)
Hopkins et al. (US 7,742,566)
Silver (US 8,331,534)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884